DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7 and 17 recite “an analog sphere” and/or “a digital sphere” which is unclear, and the specification and drawings provide no definition of sphere. 
Claim 9 recites “a first demodulator branch and a second demodulator branch that the first noise spectrum in the first frequency band and the second noise spectrum in the second frequency band.” which is unclear. The claim is incomplete in not reciting haw the claim elements relate to each other.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170276484 to Marx.
Regarding Claim 1, Marx discloses a method for adapting a resonant frequency of a first filter of a closed control loop to a given frequency (Figs. 9-10, frequency adjustment circuit 100 for adjusting the filter frequency f.sub.t of the loop filter H.sub.f(s) 110; ¶¶ [0060]-[0074]), comprising: feeding an output signal of a delta sigma modulator of the closed control loop into a frequency adaptation circuit (Figs. 9-10, output Y of ΔΣM input to frequency adjustment circuit 100 via V.sub.fllt; ¶¶ [0060]-[0074]), determining a first noise spectrum of the output signal of the delta sigma modulator in a first frequency band and a second noise spectrum of the output signal of the delta sigma modulator in a second frequency band in the frequency adaptation circuit, the first frequency band and the second frequency band are arranged symmetrically with respect to the given frequency (Figs. 9-10, band 102 and band 104; ¶¶ [0060]-[0074]);  comparing the first noise spectrum in the first frequency band with the second noise spectrum in the second frequency band (Figs. 9-10, comparing band 102 and band 104; ¶¶ [0060]-[0074]); generating an adaptation signal that causes a frequency adaptation of the resonant frequency if the first noise spectrum differs from the second noise spectrum (Figs. 9-10, frequency 
Regarding Claim 2, Marx discloses in the comparing step, the first frequency band and the second frequency band are each demodulated individually into a baseband (Figs. 9-10, demodulating band 102 and band 104; ¶¶ [0060]-[0074]).
Regarding Claim 3, Marx discloses in the comparing step, a noise power in the first frequency band is compared with a noise power in the second frequency band or a signal strength in the first frequency band is compared with a signal strength in the second frequency band (Figs. 9-10, comparing overall noise and/or signal power of band 102 and band 104; ¶¶ [0060]-[0074]).
Regarding Claim 4, Marx discloses the first frequency band with a predetermined width is determined with respect to a first frequency and the second frequency band with a predetermined width is determined with respect to a second frequency (Figs. 9-10, width of band 102 and band 104 about fd +/- f1; ¶¶ [0060]-[0074]).
Regarding Claim 5, Marx discloses the first frequency and the second frequency are provided by a further closed control loop having a second filter or a mechanical resonator with the given frequency as a further resonant frequency (Figs. 9-10, primary control loop PLL outputting fd +/- f1; ¶¶ [0060]-[0074]).
Regarding Claim 6, Marx discloses the first filter represents a movement of a secondary mass and the second filter or the mechanical resonator represents a movement of a primary mass of a rotation rate sensor (Figs. 9-10, secondary and primary control loop filters H.sub.s(s) and H.sub.f(s); ¶¶ [0060]-[0074])..
Regarding Claim 7, Marx discloses the first noise spectrum and the second noise spectrum in the frequency adaptation circuit are determined in a digital sphere or in an analog 
Regarding Claim 8, Marx discloses a signal processing device (Figs. 9-10, angular rate sensor 108 with automated frequency adjustment; ¶¶ [0060]-[0074]), comprising: a closed control loop with a first filter having a resonant frequency and a delta sigma modulator (Figs. 9-10, secondary control loop with loop filter 110 and ΔΣM; ¶¶ [0060]-[0074]); and a frequency adaptation circuit receiving an output signal of the delta sigma modulator (Figs. 9-10, output Y of ΔΣM input to frequency adjustment circuit 100 via V.sub.fllt; ¶¶ [0060]-[0074]), determining a first noise spectrum of the output signal of the delta sigma modulator in a first frequency band and a second noise spectrum of the output signal of the delta sigma modulator in a second frequency band, the first frequency band and the second frequency band being arranged symmetrically with respect to a given frequency (Figs. 9-10, band 102 and band 104; ¶¶ [0060]-[0074]), comparing the first noise spectrum in the first frequency band with the second noise spectrum in the second frequency band (Figs. 9-10, comparing band 102 and band 104; ¶¶ [0060]-[0074]), generating an adaptation signal that causes a frequency adaptation of the resonant frequency if the first noise spectrum differs from the second noise spectrum, and outputting the adaptation signal to a control input of the first filter for adapting the resonant frequency to the given frequency in response to the comparison result (Figs. 9-10, frequency adjustment circuit 100 output V.sub.t; ¶¶ [0060]-[0074]).
Regarding Claim 9, Marx discloses the frequency adaptation circuit includes a first demodulator branch and a second demodulator branch that the first noise spectrum in the first frequency band and the second noise spectrum in the second frequency band (Figs. 9-10, demodulation by means of two multipliers of band 102 and band 104; ¶¶ [0060]-[0074]).
Regarding Claim 10, Marx discloses the first demodulator branch includes a first multiplier multiplying the output signal of the delta sigma modulator with a first comparison 
Regarding Claim 11, Marx discloses the second demodulator branch includes a second multiplier multiplying the output signal of the delta sigma modulator with a second comparison frequency that is lower than the given frequency, the first comparison frequency and the second comparison frequency are arranged symmetrically to the given frequency (Figs. 9-10, demodulation by means of two multipliers of band 102 and band 104; ¶¶ [0060]-[0074]).
Regarding Claim 12, Marx discloses the frequency adaptation circuit includes an adder and each of the first demodulator branch and the second demodulator branch has a respective squarer, the outputs of the squarers are connected to the adder, which determines a difference between the signals applied to the outputs of the squarer and outputs a differential value (Figs. 9-10, demodulation by means of two multipliers of band 102 and band 104 with adders and squarers; ¶¶ [0060]-[0075]).
Regarding Claim 13, Marx discloses the frequency adaptation circuit includes an adder and each of the first demodulator branch and the second demodulator branch has a respective absolute-value element determining an absolute value, the outputs of the absolute-value elements are connected to the adder, which determines a difference between the signals applied to the outputs of the absolute-value elements and outputs a differential value (Figs. 9-10, demodulation means with adders and absolute-value elements; ¶¶ [0060]-[0075]).
Regarding Claim 14, Marx discloses a controller connected to the adder, the controller generating the adaptation signal from the differential value (Figs. 9-10, control loop with adders; ¶¶ [0060]-[0075]).
Regarding Claim 15, Marx discloses an additional closed control loop having a second filter or a mechanical resonator with the given frequency as a further resonant frequency (Figs. 9-10, primary control loop; ¶¶ [0060]-[0075]).
Claim 16, Marx discloses the additional closed control loop has a phase-locked control loop providing the first comparison frequency and the second comparison frequency (Figs. 9-10, primary control loop with PLL; ¶¶ [0060]-[0075]).
Regarding Claim 17, Marx discloses the frequency adaptation circuit determines the first noise spectrum and the second noise spectrum in a digital or in an analog sphere (Figs. 9-10, band 102 and band 104 and in analog domain (sphere); ¶¶ [0015], [0060]-[0074], [0078]-[0080]);  
Regarding Claim 18, Marx discloses a circuit arrangement for reading a capacitive rotation rate sensor (Figs. 9-10, angular rate sensor 108 with automated frequency adjustment; ¶¶ [0060]-[0074], claim 11), comprising: a signal processing device including a closed control loop with a first filter having a resonant frequency and a delta sigma modulator (Figs. 9-10, secondary control loop with loop filter 110 and ΔΣM; ¶¶ [0060]-[0074]), and a frequency adaptation circuit receiving an output signal of the delta sigma modulator (Figs. 9-10, output Y of ΔΣM input to frequency adjustment circuit 100 via V.sub.fllt; ¶¶ [0060]-[0074]), the frequency adaptation circuit determining a first noise spectrum of the output signal of the delta sigma modulator in a first frequency band and a second noise spectrum of the output signal of the delta sigma modulator in a second frequency band, the first frequency band and the second frequency band being arranged symmetrically with respect to a given frequency (Figs. 9-10, band 102 and band 104; ¶¶ [0060]-[0074]), comparing the first noise spectrum in the first frequency band with the second noise spectrum in the second frequency band (Figs. 9-10, comparing band 102 and band 104; ¶¶ [0060]-[0074]), generating an adaptation signal that causes a frequency adaptation of the resonant frequency if the first noise spectrum differs from the second noise spectrum, and outputting the adaptation signal to a control input of the first filter for adapting the resonant frequency to the given frequency in response to the comparison result (Figs. 9-10, frequency adjustment circuit 100 output V.sub.t; ¶¶ [0060]-[0074]), and a control unit configured to calculate and output a rotation rate signal based on the output signal 
Regarding Claim 19, Marx discloses the given frequency is a frequency of a primary oscillation of the capacitive rotation rate sensor (Figs. 8-10, primary resonance frequency f.sub.d; ¶¶ [0042]-[0043], [0060]-[0074]), the capacitive rotation rate sensor having a primary mass and a secondary mass connected to the primary mass (Figs. 8-10, primary mass and secondary mass; ¶¶ [0002]-[0008], [0060]-[0074]), the primary mass being excited to the primary oscillation during operation and the secondary mass being deflected from a position of rest in a direction transverse to the primary oscillation if the rotation rate sensor rotates about a sensitive axis extending transversely to the direction of the primary oscillation and to the direction of deflection of the secondary mass. (Figs. 8-10, deflections of primary mass and secondary mass; ¶¶ [0002]-[0008], [0060]-[0074]).
Regarding Claim 20, Marx discloses a rotation rate sensor (Figs. 9-10, angular rate sensor 108; ¶¶ [0060]-[0074]), comprising: a primary mass; a secondary mass connected to the primary mass, the primary mass being excited to a primary oscillation during operation and the secondary mass being deflected in a direction transverse to the primary oscillation if the rotation rate sensor rotates about a sensitive axis(Figs. 8-10, deflections of primary mass and secondary mass; ¶¶ [0002]-[0008], [0060]-[0074]); and a circuit arrangement for reading a rotation rate signal (Figs. 9-10, angular rate sensor 108 with automated frequency adjustment and readout; ¶¶ [0060]-[0074]), the circuit arrangement comprising a signal processing device including: a closed control loop with a first filter having a resonant frequency and a delta sigma modulator (Figs. 9-10, secondary control loop with loop filter 110 and ΔΣM; ¶¶ [0060]-[0074]), and a frequency adaptation circuit receiving an output signal of the delta sigma modulator (Figs. 9-10, output Y of ΔΣM input to frequency adjustment circuit 100 via V.sub.fllt; ¶¶ [0060]-[0074]), the frequency adaptation circuit determining a first noise spectrum of the output signal of the delta sigma modulator in a first frequency band and a second noise spectrum of the output signal of the delta sigma modulator in a second frequency band, the first frequency band and the second frequency band being arranged symmetrically with respect to a given frequency (Figs. 9-10, band 102 and band 104; ¶¶ [0060]-[0074]), comparing the first noise spectrum in the first frequency band with the second noise spectrum in the second frequency band (Figs. 9-10, comparing band 102 and band 104; ¶¶ [0060]-[0074]), generating an adaptation signal that causes a frequency adaptation of the resonant frequency if the first noise spectrum differs from the second noise spectrum, and outputting the adaptation signal to a control input of the first filter for adapting the resonant 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852